BLAND, P. J.
(after stating the facts). — Defendants rely upon two points for a reversal of the judgment: first, that they had no agreement in writing with plaintiff, appointing it their agent to sell the ground, and invoke the Law of 1903, requiring such contracts to be in writing (Laws of 1903, p. 161). In the case of Rothwell v. Gibson, 121 App. 279, 98 S. W. 801, we had occasion to discuss the Act of 1903, and on the authority of Downing v. Ringer, 7 Mo. 585, and the Missouri cases which have followed it, held that the Act of 1903 made void all verbal contracts with real estate brokers for the sale of real property in cities of three hundred thousand inhabitants and over; and when a broker sought to recover a commission for making a sale of real estate in such cities it was essential to his right to recover that he produce the written authority of the owner to make such sale. But we think the evidence in this case is sufficient to show plaintiff had authority in writing from Minnie Hartman, the owner, to make the sale. On April twenty-fourth, Mrs. Hartman, and her husband, at plaintiff’s request, signed and delivered to plaintiff an option prepared by it, in which they offered to sell the property (describing it) to the city for $40,000, and on the following day Mrs. Hartman offered, in writing, to pay plaintiff $1,000, if the city of St. Louis should buy the property for $40,000. These two writings should be construed together and when taken together they clearly authorize plaintiff to sell the property to the city for $40,000. The second point is that the option (authorizing plaintiff to sell the property) expired before the sale was actually made, and that the sale was afterwards made by defendants in person. • The option, as extended, expired August thirty-first. The sale was not made until in September following, but plaintiff’s evidence tends to show it furnished defendants with a form" of proposal to the city authorities for the sale of the property ; that defendants retained this form, copied it- and *234submitted the copy, and that diaries A. Hartman called at plaintiff’s office and talked about the sale of tbe property with plaintiff’s agent after tbe expiration of tbe option, and that Mrs. Hartman acknowledged plaintiff bad worked up tbe sale. This evidence, we think, tends to show defendants did not revoke tbe authority of plaintiff to make tbe sale but continued plaintiff as their agent after tbe expiration of tbe option. It is true, be notified plaintiff that its agency was at an end and defendants would make tbe sale themselves. It was for tbe court, sitting as a jury, to weigh this conflicting evidence and determine tbe issue of fact raised thereby. It found in favor of plaintiff and that finding is binding on us.
Tbe judgment is affirmed.
All concur.